Title: To George Washington from the United States Senate, 9 December 1793
From: United States Senate
To: Washington, George


          
            To The President of the United States.
            December the 9th 1793
          
          Accept, Sir, the thanks of the Senate for your Speech delivered to both Houses of
            Congress at the opening of the session. Your reelection
            to the chief magistracy of the United States gives us sincere pleasure. We consider it as an event every way propitious to the
            happiness of our Country; and your compliance with the call, as a fresh instance of the
            patriotism which has so repeatedly led you to sacrifice private inclination, to the
            public good. In the unanimity which a second time marks this important national act, we
            trace with particular satisfaction, besides the distinguished tribute paid to the
            virtues and abilities which it recognizes, another proof of that just
            discernment, and constancy of sentiments and views, which have hitherto characterized
            the Citizens of the United States.
          As the European powers with whom the United States have the most extensive relations
            were involved in war in which we had taken no part; it seemed necessary that the
            disposition of the Nation for peace should be promulgated to the world, as well for the
            purpose of admonishing our Citizens of the consequences of a contraband trade and of
            acts hostile to any of the belligerent parties, as to obtain by a declaration of the
            existing legal state of things, an easier admission of our rights to the immunities of
            our situation, we therefore contemplate with pleasure, the proclamation by you issued,
            and give it our hearty approbation. We deem it a
            measure well timed, and wise; manifesting a watchful solicitude for the welfare of the
            Nation and calculated to promote it. The several important matters presented to our
            consideration will, in the course of the Session, engage all the attention to which they
            are respectively entitled; and as the public happiness will be the sole guide of our
            deliberations, we are perfectly assured of receiving your strenuous & most zealous
            cooperation.
          
            John Adams, Vice President of the U. States,and Presidt of the
              Senate.
          
        